PER CURIAM.
A motion by respondent to dismiss the appeal has been submitted. The ground of the motion is that appellant did not file his points and authorities in time. While the excuse given by one of appellant’s attorneys under oath is not entirely satisfactory, still we think it sufficient to save his client from the penalty of a refusal to hear his appeal on its merits, particularly as the points were on file at" the time of the hearing, and no delay was caused by the delinquency, which was only for a very short period. The motion is denied.